Case 20-10247 Doc 30 Filed 04/15/20 Entered 04/15/20 17:06:44 Main Document Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


    IN RE: GWENDOLYN MAR                                 CASE NO. 20-10247; SEC A
                                                         CHAPTER 13

                  OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

          NOW INTO COURT, through undersigned counsel, comes U.S. BANK TRUST

   NATIONAL ASSOCIATION AS TRUSTEE OF TIKI SERIES IV TRUST, AS SERVICED BY

   RUSHMORE LOAN MANAGEMENT SERVICES ("Creditor"), a secured creditor in the above

   entitled and numbered case, who respectfully represents as follows:

                                                  1.

          Creditor is a secured creditor in the above entitled case by virtue of its holding a note

   secured by a mortgage affecting certain property located in Gretna, Louisiana. The note and

   mortgage is payable in monthly installments.

                                                  2.

          At the time of filing this case on January 31, 2020, Debtor owed Creditor a total secured

   claim in the amount of $24,845.89. Creditor filed a Proof of Claim on April 9, 2020.

                                                  3.

          The plan of the Debtor proposes to pay U.S. BANK TRUST NATIONAL ASSOCIATION

   AS TRUSTEE OF TIKI SERIES IV TRUST, AS SERVICED BY RUSHMORE LOAN

   MANAGEMENT SERVICES, a total secured claim in the amount of $20,537.09 at 0.00% interest.

   The plan should provide for payment of the total secured claim owed to Creditor at the time the

   order for relief was entered.
Case 20-10247 Doc 30 Filed 04/15/20 Entered 04/15/20 17:06:44 Main Document Page 2 of 3




                                                    4.

          The maturity date on the note is July 5, 2021. Creditor is entitled to be paid the total secured

   claim amount of $24,845.89 at the contract interest rate of 6.9%. Creditor requests that the plan be

   amended to provide for the full amount of the secured claim at the contract interest rate. The loan

   is not escrowed for taxes and insurance at this time. Creditor requests that the plan provide that

   the Debtor be responsible for maintaining and paying her own taxes and insurance.

                                                    5.

          For the foregoing reason, Creditor objects to the confirmation of the plan proposed by the

   Debtor.

          WHEREFORE, CREDITOR PRAYS that confirmation of the Chapter 13 plan proposed

   by the Debtor herein be denied by the Court.

                                                  DEAN MORRIS, L.L.C.
                                                  1820 Avenue of America
                                                  P. O. Box 15270
                                                  Monroe, LA 71207-5270
                                                  (318) 388-1440

                                                  /S/ Jason R. Smith
                                                  ATTORNEY FOR CREDITOR
Case 20-10247 Doc 30 Filed 04/15/20 Entered 04/15/20 17:06:44 Main Document Page 3 of 3




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


    IN RE: GWENDOLYN MAR                                   CASE NO. 20-10247
                                                           CHAPTER 13

                                   CERTIFICATE OF SERVICE

          I, Jason R. Smith, hereby certify that I have notified the following interested parties of the

   Objection to Confirmation of the Chapter 13 Plan filed by U.S. BANK TRUST NATIONAL

   ASSOCIATION AS TRUSTEE OF TIKI SERIES IV TRUST, AS SERVICED BY RUSHMORE

   LOAN MANAGEMENT SERVICES, as reflected on the foregoing notice, to-wit:

     Gwendolyn Mar                                      S. J. Beaulieu, Jr.
     924 Solon Street                                   Trustee
     Gretna, LA 70053                                   433 Metairie Road
                                                        Suite 307
                                                        Metairie, LA 70005

     Jack W. Jernigan, III                              Office of the U.S. Trustee
     Attorney at Law                                    400 Poydras Street
     829 Baronne Street                                 Suite 2110
     New Orleans, LA 70113                              New Orleans, LA 70130


   by mailing this notice and a copy of the Objection to Confirmation of Chapter 13 Plan filed herein

   by United States Mail, first class, postage prepaid and properly addressed, all on this the 15th day

   of April, 2020.

                                                 DEAN MORRIS, L.L.C.
                                                 1820 Avenue of America
                                                 P. O. Box 15270
                                                 Monroe, LA 71207-5270
                                                 (318) 388-1440

                                                 /S/ Jason R. Smith
                                                ATTORNEY FOR CREDITOR
